Citation Nr: 0906069	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-34 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 20 percent for low back 
disability.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1969 to February 1973.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2004 rating decision of the Waco, Texas Regional Office (RO) 
of the Department of Veterans Affairs (VA), which granted an 
increased (20 percent) rating for the Veteran's low back 
disability.  In September 2008 the RO also granted service 
connection for left and right lower extremity radiculopathy 
(rated 10 percent for each lower extremity).  There is no 
indication that the Veteran has appealed this September 2008 
decision and consequently the ratings assigned for the 
Veteran's bilateral lower extremity radiculopathy are not 
before the Board.  A Travel Board hearing was scheduled for 
September 2008 but the Veteran did not appear and did not 
indicate a desire to reschedule.  


FINDING OF FACT

It is not shown that the Veteran has ankylosis of the spine, 
incapacitating episodes or forward flexion of the 
thoracolumbar spine to 30 degrees or less.  


CONCLUSION OF LAW

The criteria for rating in excess of 20 percent for low back 
disability are not met.   38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 
5235, 5243 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An October 2004 
letter from the RO generally explained what the evidence 
needed to show to substantiate the claim.  It also explained 
that VA was responsible for obtaining relevant records from 
any federal agency, and that VA would make reasonable efforts 
to obtain records not held by a federal agency, but that it 
was the Veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  A subsequent April 2008 letter 
provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)).  In addition, a May 2008 letter gave notice of 
how VA determines disability ratings and indicated that in 
determining a rating, VA considers evidence regarding the 
nature and symptoms of the condition, severity and duration 
of the symptoms, the impact of the condition and symptoms on 
employment, and specific test results including range of 
motion findings.  Further, the letter listed examples of 
evidence that might support a claim for an increased rating 
and provided notice of the specific rating criteria contained 
in 38 C.F.R. § 4.71a, Codes 5235-5243, the Codes applicable 
to rating the Veteran's low back disability.   The Board 
finds that the specific explanations provided pertaining to 
the procedure for assigning the rating, the applicable rating 
criteria and the necessary evidence was in substantial 
compliance with the recent Court of Appeals for Veteran's 
Claims (Court) ruling in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  
  
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
medical evidence.  Additionally, the Veteran was provided 
with VA examinations.  The Veteran has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The Veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

On November 2003 VA examination the pertinent diagnostic 
assessment was chronic muscular low back strain superimposed 
on degenerative instability.  The Veteran reported chronic 
severe pain in the low back.  The back pain radiated into the 
posterior and lateral portions of each hip.  Flare ups of the 
low back occurred after prolonged sitting or standing.  This 
happened most days and resting for an hour was usually 
helpful.  

Physical examination showed that the Veteran could rise on 
the toes and heels.  Low back range of motion testing showed 
95 degrees extension, 10 degrees extension, 20 degrees 
rotation bilaterally and 15 degrees lateral flexion 
bilaterally.  There was some mild pain with these movements.  
Sensation was decreased laterally at the lower leg.  X-rays 
showed scoliosis and considerable disc degeneration.  The 
examiner found that flare-ups would result in a decrease of 
flexion of the back of 20 degrees.

On November 2004 VA examination the diagnostic impression was 
degenerative disc disease of the lumbar spine affecting L4-5 
and L5-S1.  The Veteran reported daily low back pain over the 
lumbar area and into the hips, particularly present in the 
morning, which occasionally required treatment with a heating 
pad.  He also took Ibuprofen on a daily basis and Vicodin, 1/2 
tablet at night time.  The Veteran reported occasional flare-
ups but was not able to report their frequency.  The flare-
ups would require him to lie on his back with a heating pad 
and to walk in a slightly flexed or stooped position.  He 
would have an additional 20 percent functional impairment 
with the flares and they would last a couple of hours.  The 
Veteran wore a back brace intermittently, usually when he was 
having worsening pain.  He could walk one mile and was also 
limited by having had bilateral hip replacements.  He was 
able to do all activities of daily living.  He was unemployed 
as he was told not to work after his second hip replacement.  
He was able to play golf but sometimes had to quit after nine 
or ten holes because the twisting motion would cause sudden 
back problems.  

Physical examination showed mild thoracolumbar scoliosis with 
convexity to the left.  Spinal motion, rhythm and symmetry 
were all normal.  There was some tenderness over the right 
perilumbar area.  There was no spasm noted.  Range of motion 
testing showed 80 degrees forward flexion with some pain, 25 
degrees extension with some pain, left and right lateral 
flexion to 30 degrees with pain, left lateral rotation to 25 
degrees limited by pain and right lateral rotation to 30 
degrees.  The Veteran was able to do a deep knee bend and 
stand on his toes and heels.  X-ray showed thoracolumbar 
scoliosis with lumbar convexity to the left.  There was 
degenerative disc disease at L4-5 and L5-S1 with no fracture 
or listhesis.

An August 2007 VA primary care progress note shows that the 
Veteran was experiencing increased low back pain.     

On April 2008 VA examination the diagnosis was degenerative 
disc disease and degenerative joint disease of the lumbar 
spine with S1 radiculopathy and left convexity scoliosis.  
The Veteran reported constant pulling sensation in the lower 
back area with pain.  The pain was sometimes sharp and would 
go behind the lateral thigh and leg area.  He also reported 
numbness in this area.  The pain was helped by pain 
medications.  The Veteran reported that he had daily flare-
ups, which were incapacitating and would last all day.  They 
were precipitated by lying down, prolonged sitting, standing 
or walking.  Alleviating factors were medication, rest and 
TENS therapy.  The Veteran reported repeated difficulty with 
bending, prolonged sitting, standing and walking activities.  
He had stopped doing yard work because of these difficulties.  
He could drive for about 30 minutes without severe back pain 
and could walk for about 2 blocks and for about 10 minutes 
without severe pain.  The Veteran reported tingling and 
numbness over the back of the bilateral thigh and leg areas.  
He used a cane to avoid balance problems and falls.  He also 
used a back brace.  He could walk about 2 blocks and for 
about 10 minutes without severe back pain.  He reported 
unsteadiness and falls with no severe injury.  

Physical examination showed that the Veteran walked to the 
examination room with a cane in his left upper extremity and 
with an antalgic gait.  He had mild right side convexity of 
the upper lumbar spine.  Range of motion testing showed 60 
degrees forward flexion with severe pain.  The Veteran came 
back to a normal starting position very slowly because of 
pain.  Extension was to 15 degrees, left lateral flexion was 
to 15 degrees, right lateral flexion was to 20 degrees, left 
rotation was to 25 degrees and right rotation was to 25 
degrees.  On repeated testing the Veteran experienced severe 
pain starting at 20 degrees and continuing to the end of 
forward flexion with no further decrease.  He also had pain 
on extension and bilateral flexion from the beginning of the 
range of motion to the end with no further decrease.  He had 
pain towards the end of bilateral rotation with no further 
decrease.  Fatigue was also noted after repeat testing.  
There was no muscle spasm felt.  Moderate tenderness was felt 
over the entire lumbar spine area and the Veteran showed a 
mild convexity toward the left.  Touch and pain sensation was 
found to be mildly decreased over the S1 dermatomal area of 
the bilateral thigh and leg areas.  Right ankle reflex was 
decreased and left ankle reflex was absent.  No pathologic 
reflexes were noted.  Lumbosacral spine X-ray done in 
February 2008 showed diffuse degenerative changes throughout 
the lumbar spine with S1 radiculopathy and left convexity 
scoliosis.  There was diffuse osteophytosis as well as 
diffuse disk degenerative changes with associated disc space 
narrowing. 


III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds, however, that staged ratings are 
not warranted here, as the degree of impairment due to the 
Veteran's low back disability has not varied significantly 
during the appeal period.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The Veteran's service connected low back disability 
encompasses low back strain and degenerative disc disease.  
The criteria for rating disabilities of the spine were 
revised, effective September 26, 2003 and the revised 
criteria apply to the Veteran's claim as service connection 
for the Veteran's low back disability became effective in 
October 2003.  Under the revised criteria, the Veteran's low 
back disability can either be rated under the General Formula 
for rating the disabilities of the spine or on the basis of 
incapacitating episodes.  38 C.F.R. § 4.71a, Codes 5235-5243. 

Under the General Formula, a 20 percent rating is assigned 
when forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees; or, when the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.  Higher ratings are available for more severe 
manifestations.  38 C.F.R. § 4.71a, Codes 5235-5243.  In the 
instant case, there is no evidence of record showing 
ankylosis of the thoracolumbar spine or forward flexion 
limited to 30 degrees or less.  Notably, the range of motion 
testing of record has not shown forward flexion any worse 
than 60 degrees.   Consequently, a rating in excess of 20 
percent under the General Formula is not warranted.  

The Veteran's disc disease can also be rated under Code 5243 
for incapacitating episodes.  38 U.S.C.A. § 4.17a, Code 5243.  
An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id.  In the instant case, because 
incapacitating episodes requiring bedrest by a physician are 
not shown, assignment of a rating on the basis of such 
episodes is not warranted. 

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the Veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Although the Veteran has been noted to have 
some additional functional loss during flare ups and has 
reported some daily life limitations (including inability to 
do yard work), it is not shown that he is unable to take care 
of his activities of daily living (with the November 2004 
examination specifically noting that he could take care of 
these activities).  Also, it is clear from the record that 
the Veteran's low back disability is not the only source of 
his functional limitations as he has had both hips replaced.  
Accordingly, the Board finds that his overall functional loss 
from the low back disability is moderate in degree and 
consistent with a 20 percent rating.      

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
low back disability.  38 C.F.R.  § 3.321.  The Veteran has 
been found to be unemployable, but this has been attributed 
to his bilateral hip disability, not to his low back 
disability.  Consequently, referral for extraschedular 
consideration is not suggested by the record.

In summary, given that it is not established that the Veteran 
is entitled to a rating in excess of 20 percent under 
applicable schedular criteria and referral for extraschedular 
evaluation is not suggested by the record, the preponderance 
of the evidence is against this claim and it must be denied.  






ORDER

Entitlement to a rating in excess of 20 percent for low back 
disability is denied.     



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


